Citation Nr: 1027684	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a schedular rating in excess of 30 percent for 
migraine headaches for the period prior to August 30, 2005, and 
to a rating in excess of 50 percent for the period from August 
30, 2005.

2.   Entitlement to an initial disability rating in excess of 50 
percent for migraine headaches on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Veteran testified at a Board hearing held at the 
RO in September 2007.

In the October 2003 rating decision, the RO implemented a grant 
of service connection for migraine headaches, assigning a 10 
percent evaluation effective October 2, 1997; the Veteran 
initiated an appeal as to both the assigned rating and effective 
date.  In June 2004 the RO determined that the correct effective 
date was in fact May 1, 1996.  In November 2005 the RO increased 
the evaluation assigned the headache disorder to 30 percent, 
effective May 1, 1996.

In a December 20, 2007, decision, the Board granted entitlement 
to a 50 percent schedular evaluation for migraine headaches, and 
denied entitlement to an effective date earlier than May 1, 1996, 
for the grant of service connection for migraine headaches.  The 
Veteran appealed the December 2007 decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a December 
2009 memorandum decision, the Court affirmed the Board's decision 
as to the earlier effective date issue, but vacated the decision 
as to the determination that a rating in excess of 50 percent for 
migraine headaches was not warranted.

The Board notes that in implementing the Board's December 2007 
decision, the RO assigned an effective date of August 30, 2005, 
for the award of a 50 percent evaluation for headaches.  The 
Board has recharacterized the issues on appeal accordingly.

The issue of entitlement to an initial disability rating in 
excess of 50 percent for migraine headaches on an extraschedular 
basis is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

For the entire period since May 1, 1996, the Veteran's migraine 
headache disorder was manifested by very frequent completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 50 percent for the 
veteran's service-connected migraine headaches for the period 
prior to August 30, 2005, have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8100 
(2009).

2.  The criteria for a schedular rating in excess of 50 percent 
for the veteran's service-connected migraine headaches for the 
period from August 30, 2005, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 
8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and evidence 
the claimant is expected to provide.  As to the proper rating for 
headaches for the period prior to August 30, 2005, given the 
disposition of the claim below, in which the Board determines 
that the Veteran is entitled to the maximum schedular evaluation 
assignable for the disorder, the Board finds that the Veteran has 
not been prejudiced by any notice or assistance deficiency.  As 
to the matter of a schedular rating in excess of 50 percent for 
any period involved in this case, as 50 percent is the maximum 
rating assignable, the Board finds again that the Veteran has not 
been prejudiced by any notice or assistance deficiency.  See 
VAOPGCPREC 5-2004.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected migraine headache disorder.  The Board has 
found nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board attempts 
to determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that evidence to be considered in 
the appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then-current severity of the 
disorder.  Further, in Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this case, the Board's December 2007 decision granted 
entitlement to a 50 percent schedular evaluation for migraine 
headaches.  In implementing the decision the RO, in a January 
2008 rating decision, assigned the 50 percent rating effective 
August 30, 2005, although the effective date of the grant of 
service connection in this case is May 1, 1996.  This case arises 
from the Veteran's disagreement with the initial rating assigned 
the disorder.

As just noted, the Veteran's migraine headaches are evaluated as 
30 percent disabling for the period prior to August 30, 2005, and 
as 50 percent disabling for the period since that date, pursuant 
to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  That code for a 30 
percent rating when there is evidence of characteristic 
prostrating attacks occurring on an average once a month over the 
last several months.  A maximum 50 percent rating is warranted 
when there is evidence of very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

Turning first to the period prior to August 30, 2005, the 
evidence shows that the Veteran testified he could not drive at 
night because of the pain he experienced with his headaches.  
Additionally, he alleged his headaches were accompanied by 
sensitivity to light and sound, dizziness, and occasional nausea 
and vomiting.  His headaches also reportedly affected his speech 
and his memory.  He stated that his headaches occurred once a 
week and lasted five to six hours.  He indicated that, after his 
headaches resolved, he felt unsteady and disoriented.  He alleged 
that he retired many years ago, in part, due to his headaches.  

On his application for Social Security Administration (SSA) 
benefits, the Veteran reported that his severe headaches were 
severely reducing his daily activities.  The record reflects that 
in April 1992, the Veteran was determined to be disabled by the 
SSA in part based on his headache disorder.  

VA treatment records on file show that in May 1996, the Veteran 
reported experiencing migraine headaches at least once per week.  
The records thereafter indicate that his headaches were 
characterized by suboccipital pain that radiated to the right 
side.  Additional symptomatology associated with his headaches 
included photophobia, phonophobia, blurry vision, dizziness, 
emesis, and nausea.  In August 2005, the veteran reported 
experiencing headaches, once a week, which lasted six to seven 
hours.  The veteran stated he administered subcutaneous 
injections in order to control his headaches.  

The Veteran was examined by VA in February 2003, at which time he 
was diagnosed as having severe, mostly right-sided headaches.  
The headaches reportedly were accompanied by vomiting, 
photophobia, dizziness, and intolerance to motion and sounds.  
The headaches were fairly controlled with medication, if taken 
soon after they began.  

Given the evidence showing that since May 1996 the Veteran's 
migraine headaches have occurred several times each month and 
were severe enough to have been at least partially responsible 
for his retirement, and given that the SSA determined he was 
disabled years before 1996 in part based on the headache 
disorder, the Board finds that a 50 percent schedular evaluation 
for headaches for the period prior to August 30, 2005, is 
warranted.  38 C.F.R. § 4.3.  

With respect to an evaluation in excess of 50 percent for any 
period involved in this appeal, the Board points out that 50 
percent is the maximum schedular evaluation assignable for 
migraine headaches.  A higher schedular evaluation for any period 
since May 1, 1996, therefore must be denied.

In sum, the Board finds that the Veteran is entitled to the 
assignment of a 50 percent schedular evaluation, but not higher, 
for his migraine headaches for the entire period involved in this 
appeal.

As will be discussed in the remand portion of the decision, the 
matter of entitlement to an extraschedular evaluation for 
migraine headaches remains for consideration.


ORDER

Entitlement to a 50 percent schedular evaluation for migraine 
headaches is granted for the period prior to August 30, 2005.

Entitlement to a schedular evaluation in excess of 50 percent for 
migraine headaches for the period from August 30, 2005 is denied,


REMAND

The Court determined that the Board erred both in not addressing 
certain unspecified evidence in considering whether the Veteran 
was entitled to an extraschedular evaluation for his migraine 
headaches, and in not addressing entitlement to a TDIU pursuant 
to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In Rice, 
the Court held that a request for a TDIU, whether expressly 
raised by a veteran or reasonably raised by the record, is not a 
separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.

The Board first points out that the Court was apparently unaware 
that entitlement to a TDIU was granted (based primarily on the 
headache disorder) in a December 2008 rating decision.  That 
matter consequently is moot.

As to the migraine headache disorder itself, following the 
Court's decision, the representative requested that the Board 
remand the case to "collect all VA medical records; all Social 
Security Records; all VA vocational rehabilitation records; and 
any private medical records."  The representative also requested 
VA examination of the Veteran and a social and industrial survey.

Given the reference to outstanding VA, Social Security 
Administration and private medical records, the Board will remand 
the case.  The Board points out, however, that the representative 
and the Veteran are responsible for adequately identifying the 
referenced records, particularly the private medical records.

The Board will also remand the case for a VA examination to 
determine the impact of the headache disorder on employability.  
As to the social and industrial survey, it is unclear why the 
representative believes such a survey is relevant, particularly 
given that the Veteran is already in receipt of a TDIU.  VA's 
duty to assist is limited to that evidence which is relevant to 
the issue(s) at hand.  The representative is encouraged to 
explain the relevance of a social and industrial survey in this 
case.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private who 
may possess additional records pertinent to 
his claim.  With any necessary 
authorization from the Veteran, the RO 
should attempt to obtain and associate with 
the claims files any medical records 
identified by the Veteran which have not 
been secured previously.

2.  If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform the Veteran and 
his representative of this and ask them to 
provide a copy of the outstanding medical 
records.

3.  The RO should obtain the Veteran's VA 
vocational rehabilitation file.

4.  The RO should attempt to obtain a copy 
of any SSA decision awarding or denying 
disability benefits for the Veteran since 
the SSA records received in February 2001; 
copies of all medical records upon which 
any such SSA disability benefit award or 
denial was based since the last records 
received in February 2001; and a copy of 
any medical records associated with any 
subsequent disability determinations by the 
SSA for the Veteran since those records 
received in February 2001. 

5.  Then, the RO should arrange for the 
Veteran to undergo a VA examination by an 
examiner with appropriate expertise to 
determine the nature, extent and severity 
of his migraine headache disorder.  All 
indicated studies should be conducted.  The 
examiner should provide an opinion as to 
the impact of the Veteran's migraine 
headache disorder on his employability.  
The rationale for all opinions expressed 
should be explained.  The claims files must 
be made available to and reviewed by the 
examiner. 

6.  Thereafter, and after undertaking any 
other development, such as a social and 
industrial survey (if deemed warranted), 
the RO should readjudicate the issue 
remaining on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of the 
case, and provide the Veteran and his 
representative an opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The Veteran and his representative have 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


